                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                            5:18-cv-00028-RJC-DSC

JONATHAN LEE LAMBERT,                )
                                     )
             Plaintiff,              )
                                     )
       v.                            )
                                     )                     ORDER
NANCY A. BERRYHILL,                  )
Acting Commissioner of               )
Social Security,                     )
                                     )
             Defendant.              )
____________________________________ )


      THIS MATTER comes before the Court on the parties’ cross Motions for

Summary Judgment, (Doc. Nos. 11, 13); the Magistrate Judge’s Memorandum and

Recommendation (“M&R”), recommending that this Court uphold the decision of the

Commissioner, (Doc. No. 18); Plaintiff’s Objections to the M&R, (Doc. No. 19);

Defendant’s Response to Plaintiff’s Objections, (Doc. No. 20); and the parties’ briefs

and exhibits in support. The motions are ripe for adjudication.

I.    BACKGROUND

      Neither party has objected to the Magistrate Judge's statement of the factual

and procedural background of this case. Therefore, the Court adopts the facts as set

forth in the M&R.

II.   STANDARD OF REVIEW

      A.     Review of the Magistrate Judge’s M&R

      A district court may assign dispositive pretrial matters to a magistrate judge

                                          1
for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(A) and

(B). The Federal Magistrate Act provides that “a district court shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1)(C); Fed. R. Civ. P.

72(b)(3); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).         However, “when

objections to strictly legal issues are raised and no factual issues are challenged, de

novo review of the record may be dispensed with.” Orpiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982). De novo review is also not required “when a party makes general

or conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.” Id.

      B.     Review of a Final ALJ Decision under the Social Security Act

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful duty

in her determination that Plaintiff was not disabled under the Social Security Act.

See 42 U.S.C. §§ 405(g) and 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th

Cir. 1992) (per curiam). The district court does not review a final decision of the

Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King



                                          2
v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has been

defined as being “more than a scintilla and [do]ing more than creat[ing] a suspicion

of the existence of a fact to be established. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” 782 F.2d 1176,

1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483

F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the

outcome–so long as there is “substantial evidence” in the record to support the final

decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff makes three objections to the M&R: (1) The M&R erred in

concluding that a limitation on pace necessarily accounts for difficulties in

concentration or persistence, (2) the M&R finds the ALJ decision was based on


                                           3
substantial evidence, without making a finding on the claim of error under SSR 96–

8p, and (3) the M&R does not address that GED Reasoning Level 2 jobs

require the ability to carry out detailed instructions. After conducting a de novo

review of the M&R, Plaintiff’s Objections thereto, and the record, the Court agrees

with the M&R’s analysis. The Court addresses each of Plaintiff’s objections in turn.

      A.    The M&R correctly concluded that the ALJ’s RFC accounted for
      Plaintiff’s moderate limitations in concentration, persistence, or pace
      (“CPP”).

      Plaintiff accuses the M&R of relying on a blanket and mechanical rule

that pace or production-rate limitations always account for a claimant’s

limitations in CPP. Plaintiff misconstrues the M&R’s holding.

      “[T]he ability to perform simple tasks differs from the ability to stay on task.”

Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015). “Only the latter limitation

would account for a claimant's limitation in concentration, persistence, or pace.” Id.

As a result, Mascio stands for the rule that an ALJ must either adopt a limitation

that addresses a claimant’s ability to stay on task or explain why such a limitation

is unnecessary, even in the face of the claimant’s CPP limitations. Grant v. Colvin,

No. 1:15-CV-00515, 2016 WL 4007606, at *9 (M.D.N.C. July 26, 2016). Mascio does

not stand for the proposition, however, that remand is automatically warranted

when an ALJ finds a moderate limitation in CPP but fails to provide a detailed

analysis of a plaintiff’s ability to stay on task. Holbrook v. Berryhill, 2018 WL

325244, at *4, No. 3:16-cv-00713 (W.D.N.C. Jan. 8, 2018). So long as an ALJ’s RFC

assessment is supported by substantial evidence in the record, and other



                                           4
inadequacies in the ALJ’s decision do not frustrate meaningful review, an ALJ has

met his Mascio duty. Mascio, 780 F.3d at 636 (“[R]emand may be appropriate . . .

where an ALJ fails to assess a claimant's capacity to perform relevant functions,

despite contradictory evidence in the record, or where other inadequacies in the

ALJ's analysis frustrate meaningful review.”). Remand for lack of discussion is

appropriate only if the ALJ’s opinion is “‘sorely lacking’ in a manner that ‘frustrates

meaningful review.’” Hubbard v. Berryhill, No. 3:17-CV-677, 2018 WL 3744017, at

*6 (W.D.N.C. Aug. 7, 2018) (quoting Ponder v. Berryhill, 2017 WL 1246350, at *4

(W.D.N.C. Mar. 31, 2017)).

      Contrary to Plaintiff’s assertion, the M&R explained why this case presents

one of the instances where, despite finding that a claimant has moderate limitations

in CPP at Step Three, the ALJ explained why those moderate limitations do not

preclude Plaintiff from performing work consistent with the RFC. At Step Three,

the ALJ noted that “the record fails to show any mention of distractibility and an

inability to complete testing that assesses concentration and attention,” citing

testimony and exhibits to support this assertion. (Doc. Nos. 10 to 10-1:

Administrative Record (“Tr.”) at 15). Throughout her Step Five discussion, the ALJ

elaborated on specific—and numerous—instances where Plaintiff’s medical

examiners found him to exhibit no, or at most, minimal, difficulties in maintaining

concentration and persistence.1 Summarizing mental health professionals’ findings,



1 (See, e.g., Tr. 17: (September 2013: “[T]he claimant’s memory, attention and
concentration were not impaired, he had average estimated intelligence, and he was
fully oriented.”); (“On exam, . . . the claimant was fully oriented, awake, and alert.”);
                                           5
the ALJ concluded that “while in treatment, [Plaintiff] has often been found to have

full/bright affect and good mood, linear and goal-directed non-delusional thought

processes . . . intact insight and judgment. . . . pleasant and cooperative with

caregivers,” and able to demonstrate “good eye contact.” (Tr. 17). “Since his

substance abuse remission, he has regularly denied psychotic symptoms, perceptual

abnormalities, and suicidal and homicidal ideations.” (Id.). The ALJ noted that

treatment of Plaintiff’s “mental conditions has generally been conservative,” and

that “treatment notes reflect good or excellen[t] response to treatment and

sobriety”—“He was repeatedly noted to be doing well during periods of compliance

with treatment and sobriety.” (Tr. 18). Accordingly, the ALJ found that limiting

Plaintiff to “simple repetitive routine tasks in a workplace requiring no fast-paced

or production-rate work and few, if any, workplace changes” and “only occasional




Tr. 18: (“[H]is eye contact with the examiner was good and he was cooperative. . . .
He was found to be capable of handling activities of daily living without assistance
and currently employed.”); (October and November 2013: Plaintiff’s “thinking was
linear and goal-directed” and his “cognition and memory were intact); (May 2016:
Plaintiff’s “thought processes were linear, goal-directed and nondelusional with no
paranoia”); (July and August 2016: Plaintiff indicated that “he was doing better with
no auditory or visual hallucinations”); (November 2016: Plaintiff “indicated that he
was doing great with his medications and he enjoyed nature and walking”);
(December 2016: Although Plaintiff skipped his medicine for three to four days and
had hallucinations as a result, Plaintiff “acknowledged improvement in his symptoms
once he restarted his medications”); Tr. 20: (December 6, 2013: State agency mental
consultant finds Plaintiff “capable of simple repetitive routine tasks in a low-stress
and low social setting”); (November 21, 2014: State agency mental consultant finds
Plaintiff “capable of understanding, remembering and completing short, simple
instructions/tasks; may have some trouble interreacting effectively with others and
sustaining socially appropriate behavior in highly stressful situations; and tolerating
routine demands. In addition, it was noted that substance abuse played a significant
role in his symptoms, but he was mainly sober and in consistent treatment.”)).
                                           6
interaction with the general public,” would account for any moderate limitations in

CPP Plaintiff might have. (Tr. 15). The record and the ALJ’s detailed explanation

of the record evidence support this finding,2 and the Court finds no reversible error

on this ground.

      B.     The M&R correctly found that the ALJ adequately explained her
      analysis.

      Next, Plaintiff faults the ALJ for finding that the ALJ decision was based on

substantial evidence without making a finding on the claim of error under SSR 96–


2The Court notes that the Fourth Circuit recently admonished an ALJ for limiting
a claimant to performing work that does not require “a production rate or demand
pace” without further explanation:

      Thomas argues that her RFC, as stated by the ALJ, does not account for
      her moderate limitations in concentration, persistence, and pace—even
      though the RFC limits her to jobs that do not require a “production rate”
      or “demand pace.” We decline to resolve that question. As discussed
      above, the ALJ’s evaluation of Thomas’s mental impairments for
      purposes of the RFC contains too little explanation for us to
      meaningfully review it. Without further explanation, we simply cannot
      tell whether the RFC finding—particularly the portion restricting
      Thomas to jobs that do not require a “production rate” or “demand
      pace”—properly accounts for Thomas’s moderate limitations in
      concentration, persistence, and pace. On remand, the ALJ will need to
      establish for how long, and under what conditions, Thomas is able “to
      focus [her] attention on work activities and stay on task at a sustained
      rate.” Only then will we or any court be able to meaningfully review the
      ALJ’s RFC finding.

Thomas v. Berryhill, 916 F.3d 307, 312 n.5 (4th Cir. 2019) (internal citations
omitted) (emphasis added), as amended (Feb. 22, 2019). Unlike in Thomas,
however, the ALJ here provided ample discussion of how Plaintiff’s mental
impairments impact his ability to perform work-related tasks. Therefore, the Court
finds that, in light of the ALJ’s full decision and well-reasoned analysis, the ALJ’s
RFC limitation to a nonproduction pace passes Thomas muster because the ALJ
contextualized and explained in what circumstances Plaintiff could perform work
for a full workday and workweek.

                                          7
8p. Plaintiff contends that the controlling agency ruling, SSR 96–p, requires an

“explicit function-by-function analysis” in formulating the RFC by a “narrative

discussion” describing each conclusion.” Mascio, 780 F.3d at 636; SSR 96–8p.

Plaintiff claims that “the ALJ’s decision lacks any explanation of the mental RFC.”

(Doc. No. 19 at 5). Plaintiff’s baseless assertion is troubling.

      Despite Plaintiff’s unsupported assertion, the Court finds the ALJ’s

explanation of Plaintiff’s mental RFC quite comprehensive and commends the ALJ

for her excellent analysis. As discussed above, the ALJ presented a thorough and

logical narrative discussion of the severity of Plaintiff’s mental impairments and

how those mental impairments might interfere with his ability to work. The ALJ

cited ample findings from mental health professionals demonstrating that Plaintiff’s

mental limitations would not prevent him from engaging in substantial gainful

activity. Additionally, the ALJ surveyed and discussed Plaintiff’s daily activities in

constructing a narrative and analysis of Plaintiff’s functional capabilities. The ALJ

noted that, in his function report, Plaintiff acknowledged significant daily activities,

such as getting out of the house daily, shopping, walking, and going to his parents’

house. (Tr. 19). The ALJ affirmed that medical records corroborated this finding:

“the medical record reflects significant work activity and/or chores,” such as

landscaping and roofing work, mowing the grass, painting fences, and hauling

lumber. (Id.). The ALJ acknowledged that Plaintiff himself indicated that he “felt

quite productive” in May 2014 when he was working with his father. (Id.). The ALJ

reasoned that, although this “work activity did not constitute disqualifying



                                            8
substantial gainful activity, it does indicate that the claimant’s daily activities have,

at least at times, been somewhat greater than the claimant has generally reported.”

(Tr. 19–20). Additionally, the ALJ included in her explanation the fact that

Plaintiff had reported “regular contact with friends,” “repeatedly indicated . . .

abusing drugs and/or alcohol with friends,” “visiting non-abusing friends,” and

“participating in holidays or special occasions with his family.” (Tr. 19).

      Contrary to Plaintiff’s assertion, the ALJ did not only cite evidence

supporting her conclusion, she provided ample analysis and explanation, satisfying

Fourth Circuit case law and the controlling agency ruling.3 The ALJ cited

evidence—both medical facts and nonmedical evidence—and linked this evidence to

her conclusion that when Plaintiff is compliant with his treatment, he is able to

think linearly, be goal-directed, display intact insight and judgment, and

accomplish tasks—both work-related and personal—consistent with the RFC. (Tr.

17–21). Indeed, she concluded that “[t]he treatment notes reflect good or excellen[t]

response to treatment and sobriety.” (Tr. 18). She also noted that the absence of



3 See, e.g., Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (faulting the ALJ for
never explaining “how he concluded—based on th[e] evidence—that [the claimant]
could actually perform the tasks required by ‘medium work’”); Patterson v. Comm'r
of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017) (admonishing ALJs to “[s]how
[their] work”); Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (instructing ALJs
to “build an accurate and logical bridge from the evidence to [their] conclusion”
(quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000))); Mascio v. Colvin, 780
F.3d 632, 636 (4th Cir. 2015) (discussing that SSR 96–8p requires that an ALJ’s RFC
assessment “must first identify the individual’s functional limitations or restrictions
and assess his or her work-related abilities on a function-by-function basis” and also
“must include a narrative discussion describing how the evidence supports each
conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical
evidence (e.g., daily activities, observations.” (quoting SSR 96–8p)).
                                           9
any other inpatient treatment for serious mental health symptoms—besides a brief

hospitalization for acute mental symptoms in September 2013—indicated that

Plaintiff’s symptoms and limitations might not be as severe as alleged:

       Given the claimant’s allegations of totally disabling symptoms, one
       might expect to see some indication in the treatment records of
       restrictions placed on the claimant by the treating doctor. Yet a review
       of the record in this case reveals no restrictions recommended by the
       treating doctor. All the foregoing, indicate that the claimant’s
       allegations of symptoms and limitations is not as severe as alleged.

(Tr. 19).

       Finally, the ALJ also explained how the State agency mental consultants’

Assessments also supported the RFC determination. The ALJ noted that, on

December 6, 2013, the mental consultant found that Plaintiff was “capable of simple

repetitive routine tasks in a low-stress and low social setting.” (Tr. 20). And the

ALJ also reported that, on November 21, 2014, the mental consultant found

Plaintiff “capable of understanding, remembering and completing short, simple

instructions/tasks” although Plaintiff “may have some trouble interreacting

effectively with others and sustaining socially appropriate behavior in highly

stressful situations” and “tolerating routine demands.” (Id.). The ALJ also included

that the second assessment performed by the State agency mental consultant

“noted that substance abuse played a significant role in [Plaintiff’s] symptoms, but

he was mainly sober and in consistent treatment,” and accordingly found that

Plaintiff “should be capable of performing work described even with his substance

abuse.” (Id.). The ALJ gave great weight to these assessments as the State agency

consultants “are licensed psychologists who had the benefit of reviewing the record

                                          10
as a whole on the date of the assessment[s]” and because the “assessments [were]

consistent with the record as a whole and the [RFC].” (Id.). After having (1)

carefully discussed the relevant medical and nonmedical evidence, (2) detailed a

narrative analysis of Plaintiff’s mental health symptoms and limitations, as well as

his daily activities and treatment history, and (3) scrutinized and explained how the

record evidence supports the RFC, the ALJ concluded that Plaintiff is able to

perform work consistent with the RFC. That is, she concluded that Plaintiff can

perform “a full range of work at all exertional levels” that involves “only simple

repetitive routine tasks in a workplace requiring no fast-paced or production-rate

work and few, if any, workplace changes” and “only occasional interaction with the

general public.” (Tr. 15).

      After having conducted a de novo review, the Court finds that ALJ’s decision

was both based on substantial evidence and complied with SSR 96–p. The ALJ

“buil[t] an accurate and logical bridge from the evidence to his conclusion.” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000)). Accordingly, because the ALJ’s decision is not sorely lacking in

a manner that frustrates the Court’s ability to conduct a meaningful review, the

Court finds remand inappropriate. Hubbard, 2018 WL 3744017, at *6 (concluding

that remand for lack of discussion is appropriate only if the ALJ’s opinion is “‘sorely

lacking’ in a manner that ‘frustrates meaningful review.’” (quoting Ponder, 2017 WL

1246350, at *4 (W.D.N.C. Mar. 31, 2017))).

      C.    The M&R correctly concluded that no apparent conflict existed
      between the VE’s testimony and the DOT.

                                          11
      Finally, Plaintiff reiterates his argument advanced in his initial summary

judgment briefing that an apparent conflict existed between a limitation to perform

simple, routine, repetitive tasks and jobs requiring Reasoning Level 2. The Court

disagrees.

      In Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015), the Fourth Circuit

held that the ALJ has not fully developed the record if any unresolved conflicts exist

between the VE's testimony and the DOT. Pearson elevated the ALJ's

responsibility in addressing apparent conflicts. Now, an ALJ cannot rely

unquestioningly on a VE’s testimony; instead, an ALJ must ask the VE whether his

or her testimony conflicts with the DOT. Id. at 208. And even if the VE answers

that no conflicts exist, the ALJ has an affirmative “duty to make an independent

identification of apparent conflicts.” Id. at 208–10. This means that the ALJ must

identify where the VE’s “testimony seems to, but does not necessarily, conflict with

the [DOT].” Id. at 209.

      The DOT’s Reasoning Development scale has six levels: Level 1 requires the

least reasoning ability, and Level 6 requires the most reasoning ability. See DOT,

App. C, 1991 WL 688702. Reasoning Level 2 requires the ability to “[a]pply

commonsense understanding to carry out detailed but uninvolved written or oral

instructions” and “[d]eal with problems involving a few concrete variables in or from

standardized situations.” Id. (emphasis added). Here, when the ALJ asked the VE

for representative occupations that Plaintiff could perform given his RFC, the VE




                                         12
identified three jobs: (1) “cleaner, hospital”4 (2) “warehouse worker,”5 and (3)

“washer.”6 (Tr. 22). According to the DOT, all these jobs require a Reasoning Level

of 2.

        Recently the Fourth Circuit has held that an apparent conflict exists

“between a limitation to ‘short, simple instructions’ and a need to carry out “detailed

but uninvolved . . . instructions’ jobs (as found in jobs requiring Level 2 Reasoning).”

Thomas v. Berryhill, 916 F.3d at 313–14. However, in this case, Plaintiff has no

limitation comparable to the limitation which the Fourth Circuit found problematic

in Thomas. Unlike in Thomas, the ALJ did not recognize that Plaintiff had any

limitations in her ability to follow or comprehend instructions that needed to be

accounted for in the RFC. In fact, the ALJ expressly noted that “the record shows

that [Plaintiff] was able to . . . follows instructions . . . .” (Tr. 14). Therefore, she did

not include any limitation in Plaintiff’s RFC regarding short and simple

instructions because she found that Plaintiff had no such limitations for which to

compensate.

        The Court finds that a meaningful difference exists between a limitation to

perform only simple, repetitive, routine tasks—Plaintiff’s RFC limitation here—and

a limitation to only receive and follow short, simple instructions—the RFC

limitation in Thomas. The first limitation accounts for a claimant’s ability to

perform certain job tasks while the second limitation accounts for a claimant’s



4 DOT 323.687-010, 1991 WL 672782.
5 DOT 922.687-058, 1991 WL 688132.
6 DOT 599.687-030, 1991 WL 684654.


                                             13
ability to comprehend job tasks. Thomas is distinguishable from the case at bar.7

Moreover, this Court has consistently held that no apparent conflict exists between

a limitation to perform simple, repetitive, routine tasks and jobs with Reasoning

Level 2.8 Therefore, the Court rejects Plaintiff’s allegation of error and finds that no

apparent conflict existed under Pearson.

IV.   CONCLUSION

      After an independent and thorough review of the M&R, Plaintiff’s Objections

thereto, and a de novo review of the record, the Court concludes that the




7This Court recently rejected Plaintiff’s argument, and the Court’s decision today is
consistent with that decision:

      Plaintiff's RFC does not limit the number of instructions Plaintiff is able
      to follow, resulting in no apparent conflict for the ALJ to identify. The
      Court acknowledges that the Fourth Circuit in Thomas v. Berryhill has
      held an apparent conflict arises between an RFC of “short, simple
      instructions” and “detailed but uninvolved . . . instructions” in jobs
      requiring Level 2 reasoning. Thomas v. Berryhill, No. 17-2215 at *9 (4th
      Cir. 2019). Here, Plaintiff's RFC of “simple, routine, repetitive tasks”
      does not conflict with the DOT definition of Level 2 reasoning.

Kiser v. Berryhill, No. 3:17-CV-00739, 2019 WL 1173376, at *6 n.2 (W.D.N.C. Mar.
13, 2019).
8 See, e.g., Walters v. Berryhill, No. 3:17-CV-538, 2018 WL 7200665, at *6 (W.D.N.C.

Nov. 5, 2018), report and recommendation adopted, No. 3:17-CV-00538, 2019 WL
427330 (W.D.N.C. Feb. 4, 2019); Wilhelm v. Berryhill, No. 5:17-CV-00138, 2018 WL
4705562, at *5 (W.D.N.C. Sept. 29, 2018) (“Therefore, no apparent conflict exists
between jobs having a Reasoning Level of 2 or 3 and a limitation to only performing
simple, routine, repetitive tasks.”); Gaston v. Berryhill, 1:17-CV-182, 2018 WL
3873593, at *4 (W.D.N.C. Aug. 15, 2018); Corvin v. Berryhill, No. 5:17-CV-92, 2018
WL 3738226, at *4 (W.D.N.C. Aug. 7, 2018) (“Reasoning level 2 jobs ‘do not imply an
apparent conflict with a work limitation to simple, routine, repetitive work.’”
(quoting Bethea v. Berryhill, 5:17-CV-145, 2018 WL 1567356, at *4 (W.D.N.C. Mar.
30, 2018)).


                                           14
recommendation to grant Defendant’s Motion for Summary Judgment and deny

Plaintiff’s Motion for Summary Judgment is correct and in accordance with law.

Accordingly, the findings and conclusions of the Magistrate Judge are accepted and

Defendant’s Motion for Summary Judgment is GRANTED.

      IT IS THEREFORE ORDERED THAT:

            (1) The Magistrate Judge’s M&R, (Doc. No. 18), is ADOPTED;

            (2) Defendant’s Motion for Summary Judgment, (Doc. No. 13), is

               GRANTED;

            (3) Plaintiff’s Motion for Summary Judgment, (Doc. No. 11), is

               DENIED; and

            (4) The Clerk of Court is directed to close this case.


                                    Signed: March 25, 2019




                                          15
